Citation Nr: 0739674	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  07-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for headaches as 
secondary to hypertension.

4.  Entitlement to service connection for panic attacks as 
secondary to hypertension.

5.  Entitlement to service connection for diabetes mellitus 
type II (DMII).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to August 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which service connection for hypertension, 
depression, headaches, panic attacks, and DMII was denied.

It is noted that the veteran has identified the issues of 
service connection for headaches and panic attacks as 
secondary to hypertension and to DMII.  However, the veteran 
originally discussed the conditions in context of his 
hypertension.  In addition, the rating decision denied 
service connection for both conditions as secondary to 
hypertension and as directly related to service and the 
statement of the case phrased the issues as one of headaches 
and panic attacks as secondary to hypertension.  The veteran 
filed his substantive appeal, acknowledging that he wished to 
appeal the issues as framed on the statement of the case.  
The issues are therefore characterized as phrased on the 
front sheet of this decision. 

In September 2007, the veteran submitted a statement claiming 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) with depression and anxiety secondary to an 
accident he sustained during active service that caused the 
service-connected arm and face injury.  This matter is 
referred to the RO for appropriate action.



FINDING OF FACT

In September 2007, the veteran withdrew his appeal of the 
claims for service connection for hypertension, depression, 
headaches, panic attacks, and DMII.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran concerning the claim for service connection for 
hypertension, depression, headaches as secondary to 
hypertension, panic attacks as secondary to hypertension, and 
DMII have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2007, the veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
May 2007 statement of the case.  This perfected his appeal as 
to his claims for service connection for hypertension, 
depression, headaches as secondary to hypertension, panic 
attacks as secondary to hypertension, and DMII.  In September 
2007, in a statement proffered before the Board promulgated a 
decision on these issues, the veteran indicated that he 
wished to withdraw his appeal as to these issues.

A substantive appeal may be withdrawn on the record at a 
hearing by the veteran at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.204(b).

As the veteran withdrew his appeal as to the issues of 
service connection for hypertension, depression, headaches as 
secondary to hypertension, panic attacks as secondary to 
hypertension, and DMII, there remains no allegation of error 
of fact or law for appellate consideration. The Board 
therefore has no jurisdiction to review these issues.


ORDER

The appeal of the claims for service connection for 
hypertension, depression, headaches as secondary to 
hypertension, panic attacks as secondary to hypertension, and 
DMII is dismissed.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


